Citation Nr: 1611586	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-17 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015). 


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's bilateral hearing loss was manifested by Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear at a May 2011 examination and Level VI hearing acuity in the right ear and Level III hearing acuity in the left ear at an October 2012 examination; worse hearing is not shown. 

2.  During the appeal period, the Veteran's PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2015).

2.  Throughout the period on appeal, the criteria for a 50 percent disability evaluation for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's claims of entitlement to increased evaluations for hearing loss and posttraumatic stress disorder (PTSD) arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the May 2011 and October 2012 examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disabilities.  Id.  

The Board also finds that there has been substantial compliance with its March 2015 remand directives as the RO contacted the Veteran to request additional evidence in support of his claim and obtained all outstanding VA treatment records from the John J. Pershing and John Cochran VA Medical Centers (VAMCs) and the Cape Girardeau, West Plains, and Paragould Community Based Outreach Centers (CBOCs).  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Notably, although the Veteran submitted an August 2015 statement that medical evidence to support a higher rating for PTSD was documented in treatment records from the CBOC in West Plains with F. W., M.D. and was not of record, the Board notes that these records have been obtained and associated with the evidence of record.  Although the RO and the Board may not discuss each piece of evidence in a claims file, they are only required to review, not discuss all evidence; as such, while all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Increased Ratings Generally 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 




Increased Rating for Hearing Loss

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent disabling based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I, for mild hearing loss, to Level XI, for profound deafness.  Id.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  When the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) or Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average), whichever results in the higher numeral.  Id.  Each ear is evaluated separately.  Id.  Only when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz numeral will the Roman numeral designation then be elevated to the next highest Roman numeral.  Id.

At a May 2011 VA audiology examination, the Veteran reported his greatest difficulty was hearing high-pitched sounds or hearing things clearly, despite the use of hearing aids.  He stated he had difficulty hearing people speaking or ascertaining what they actually said.  When he was working, he indicated his hearing disability interfered with his occupation because he misunderstood people on the phone.  On examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
60
60
55
56.25
LEFT
45
65
65
60
58.75

Speech recognition ability was 82 percent in the right ear and 70 percent in the left ear, using the Maryland CNC word lists.  The examiner diagnosed bilateral sensorineural hearing loss.

Applying the above results from the May 2011 VA examination report to Table VI of the Rating Schedule shows Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  The pure tone thresholds do not demonstrate that consideration of an exceptional pattern of hearing is required.  See 38 C.F.R. § 4.86(a).  Using the highest levels of hearing acuity and applying them to Table VII of the Rating Schedule, Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear results in a 10 percent disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

At an October 2012 VA audiology examination, the Veteran reported that without his hearing aids he could not hear much.  His greatest difficulty was using the telephone and being in noisy places such as crowds.  He reportedly could not hear sounds correctly.  Pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
55
70
70
65
65
LEFT
50
65
70
70
64

Speech recognition ability was 66 percent in the right ear and 84 percent in the left ear, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed bilateral sensorineural hearing loss.

Applying the above results from the October 2012 VA examination report to Table VI of the Rating Schedule shows Level VI hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI.  Hearing loss in the right ear, as shown by this examination, qualifies as an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).  Using Table VIA of the Rating Schedule in evaluating an exceptional pattern of hearing, the Veteran's right ear exhibits Level V hearing acuity, and using Table VI results in Level VI hearing acuity.  38 C.F.R. § 4.85, Tables VI and VIA.  VA regulations provide that, when evaluating hearing loss under an exceptional pattern of hearing, the rater must use the higher level of hearing acuity found in Tables VI and VIA.  38 C.F.R. § 4.86.  Accordingly, applying hearing acuity levels to Table VII of the Rating Schedule, Level VI hearing acuity in the right ear and Level III hearing acuity in the left ear results in a 10 percent disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Board has considered the Veteran's lay statements regarding his service-connected bilateral hearing loss and finds that he is competent to report the symptoms he experiences, including difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, as a lay person, his statements are not competent evidence to identify a specific level of disability relating his bilateral hearing loss to the appropriate rating criteria, as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).  As noted above, the rating of hearing loss disability involves the mechanical application of the Rating Schedule to findings of controlled audiometry, which in this case results in a 10 percent evaluation throughout the period on appeal.  See 38 C.F.R. §§ 4.85, Diagnostic Code 6100, Tables VI, VIA, VII, 4.86; see also Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question the application of the Rating Schedule in the current claim.

The Board has also considered whether this matter should be referred for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015).  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa. 
Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he has difficulty hearing on the telephone and in noisy places, and that he has difficulty hearing high-pitched sounds and hearing things clearly.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  

Finally, in reaching this decision the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for PTSD

The Veteran first filed a claim for PTSD in August 2010.  The Veteran courageously served on the USS Coral Sea, one of the first aircraft carriers sent to coast of Vietnam in approximately 1961 to 1962.  In a May 2011 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 10 percent evaluation, and in a May 2012 statement of the case, the RO increased his disability rating to 30 percent for the entire period on appeal.  The Veteran's service-connected PTSD is currently rated as 30 percent disabling, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Rating Mental Disorders (General Rating Formula), and the Veteran continues to seek a higher rating for his service-connected PTSD.

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.

At an October 2010 VA psychiatric appointment, the Veteran reported that he avoided stressful events and that he had nightmares and flashbacks about once a week.  His nightmares were about being caught in dangerous situations; they felt very real to him and he sometimes tried to act them out in his sleep.  The examiner noted the Veteran was not suicidal because of his religion, although he did "wish God would take him" sometimes.  The Veteran denied delusions or hallucinations.

At a May 2011 VA PTSD examination, the Veteran reported having trouble relaxing and experienced nightmares approximately once a month and intrusive thoughts about his military service at least twice a week.  His dreams were disturbing and at times he felt as if he was reexperiencing an in-service event where he was serving aboard the USS Coral and a plane crashed on the flight deck while attempting to land.  He reported his sleep was fair to good.  The Veteran stated he had been married to his wife since June 1960 and that they had two children, and he acknowledged having a good relationship with them.  The Veteran had one friend, whom he went fishing with, and he denied other social activities.  On examination, the Veteran's speech was clear and discernable and his organization of thought was, at times, loose.  He had a tendency to ramble and his speech was somewhat spontaneous.  His mood and affect were appropriate and congruent.  With immediate recall task, the Veteran had no trouble, but with delayed recall task, he could only recall two of the three words he was asked to remember.  The examiner found no abnormal mental trends involving delusions or hallucinations and found the Veteran's thought content to be devoid of homicidal or suicidal ideation.  The examiner diagnosed PTSD.

At an October 2011 VA appointment, the Veteran requested a refill of his medication for anxiety and sleep; with medication, he was able to sleep four to five hours a night.  In November 2011, the examiner indicated the Veteran was not psychotic or dangerous to himself or others and that he had made fair progress dealing with his PTSD and depression.  At a July 2012 VA psychiatric appointment, the Veteran stated he had "not been doing too well" and that he was "down" over the winter months; he reported never feeling well physically or emotionally.  His wife felt he had been more irritable, socially withdrawn, and unmotivated than normal.  The Veteran reported that on occasion while walking his dog he heard his name called.  He admitted to anergia, anhedonia, and low motivation.  He still experienced nightmares and flashbacks on occasion and remained socially isolative.  He no longer attended church, even though he was a retired minister.  The Veteran denied thoughts of harming himself or others, and his mood was moderately depressed with a bland affect.  The examiner noted that the Veteran had not made any progress since his last visit and that he was more dysphoric.

At an October 2012 VA PTSD examination, the examiner diagnosed PTSD and dysthymic disorder and indicated that those problems coalesced to exacerbate the Veteran's symptoms of anxiety and depression.  The examiner also found that the symptoms were overlapping and intermingled, which made it difficult to differentiate the symptoms of each diagnosis.  The examiner assessed the functional impact of the Veteran's PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran indicated he and his wife of 52 years had a stable relationship and stated, "we get along now."  He also described an overall positive relationship with his children.  He denied suicidal ideations, but noted having recurrent thoughts of death.  He denied a history of suicide attempts and past or present homicidal ideations.  The Veteran reported sleep impairment and found he became ornery and disoriented when sleep deprived.  The Veteran acknowledged difficulty being around a lot of people and avoided this by going shopping very early in the morning or late at night when no one was in the store.  The examiner documented that the traumatic events the Veteran experienced during service were persistently reexperienced by the Veteran through distressing recollections and dreams.  The Veteran also experienced psychological distress and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events.  Additionally, the examiner reported persistent avoidance of stimuli associated with the traumatic events and numbing of general responsiveness, including avoidance of thoughts, feelings, or conversations associated with trauma, and avoidance of activities, places, or people that aroused recollections of the trauma.  The Veteran also exhibited a diminished interest or participation in significant activities, detachment, or estrangement from others, and a restricted range of affect.  The Veteran acknowledged persistent symptoms of increased arousal, as demonstrated by difficulty falling or staying asleep, irritability and anger outbursts, difficulty concentrating, hypervigilance, and an exaggerated startle response.  He also reported having a depressed mood a majority of the days for two years or more, with symptoms of decreased sleep, fatigue or low energy, a reduced self-esteem, decreased concentration, problems making decisions, and recurrent feelings of hopelessness and pessimism.

At a June 2013 VA appointment, the examiner acknowledged the Veteran's continuing nightmares and flashbacks of a fire occurred aboard his aircraft carrier during service; triggers to flashbacks included flames, explosions, and certain smells or sounds.  The Veteran also reported hypervigilance and hyperarousal symptoms.  At a September 2013 VA appointment, the Veteran stated that he hid most of his problems because he was not comfortable talking about them and acknowledged difficulty opening up to people.  His wife told the examiner that he had nightmares and often hit her during the night; she indicated the Veteran did not tell people "what [was] really going on" and made them believe "everything [was] fine."  The examiner noted that the Veteran appeared calm and there were no suicidal or homicidal thoughts.

At a December 2013 VA appointment, the examiner noted that as the Veteran had aged he had less to do and less to keep himself busy, thus amplifying his PTSD symptoms.  At the appointment, the examiner and Veteran talked about depression and anxiety, which can often be caused by physical situations, as well as the lethargy that comes with these symptoms.  At a June 2014 VA appointment, the Veteran reported feeling grumpy and indicated he experienced irritability, which his wife noticed and would like to improve.  He reported flashbacks, triggered avoidance, hyperirritability, and hyperarousability.  The examiner felt the Veteran likely had too much time on his hands and recommended he exercise more and involve himself in an important community activity that would benefit others as well as validate himself.

At a January 2015 VA appointment, the examiner acknowledged the Veteran's continuous signs and symptoms of irritability, difficulty sleeping, and intrusion, and the Veteran reported being a little less grumpy when he slept better.  The examiner noted that the Veteran was not suicidal, homicidal, or engaged in any dangerous activity.  At a March 2015 VA appointment, the Veteran lamented about not being considered a Vietnam veteran despite the fact that, for a considerable period, he bravely served on an aircraft carrier which was essentially a sitting duck sailing up and down the coast of Vietnam.  He and his shipmates were continuously under attack and constantly engaging in active and clandestine activity with the mainland.  At a June 2015 VA appointment, the Veteran informed the examiner that he was not sleeping well and that he was "losing it."  The examiner noted the Veteran recently experienced temper and amnestic occurrences associated with PTSD and that his severe psychiatric symptomology interfered with his ability to function and
maintain independence in the community.

In an August 2010 statement, the Veteran's wife stated his PTSD was "very serious" and that the Veteran fought in his sleep due to "terrible nightmares."  She acknowledged the Veteran's "terrible" mood swings and reported he yelled, screamed, and was "on edge" most of the time.  In a June 2011 notice of disagreement, the Veteran stated his wife "has had all she wants of [him] and his mood swings," implying that she was fed up with his behavior.  In a September 2011 statement from his wife, she indicated the Veteran's PTSD had been very bad over the past few months and that she had left him three different times.

In a June 2012 statement in support of his claim, the Veteran indicated he took medication up to four times a day to control his mood swings; he felt he was good at hiding his feelings toward others and appeared outwardly normal.  He acknowledged that when he was surprised by someone, this could lead to the other person "end[ing] up on the floor."  The Veteran stated he got very little sleep unless he was taking heavy medication and became very mad if things went wrong.  In an August 2015 statement, the Veteran reported that his symptoms were now more severe than a 50 percent disability rating warranted and were manifested by panic attacks more than once a week, impairment of short and long-term memory, impaired judgment and abstract thinking, and difficulty in establishing and maintaining effective work and social relationships.

Affording the Veteran the benefit of the doubt, the Board finds that throughout the period on appeal, the Veteran's PTSD symptoms most closely align with those contemplated by the 50 percent rating criteria for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Throughout the appeal period, the Veteran has acknowledged intrusive nightmares and flashbacks and his wife has confirmed that the Veteran experienced these symptoms, reacting to disturbing nightmares by fighting in his sleep.  The evidence also reflects that his impaired sleep at night caused him to be irritable and grumpy during the day.  Examiners throughout the appeal period have acknowledged that the Veteran appeared to have too much time on his hands to sit and reflect on the dangerous and disturbing situations he experienced while on active duty.  The examiner in May 2011 noted the Veteran had a tendency to ramble, and the examiner in October 2012 noted the Veteran's restricted affect.  In addition, a VA treatment note from July 2012 indicates the Veteran's wife felt he was unmotivated and the Veteran himself admitted to having low motivation.  He had a moderately depressed mood at that time.  While the Veteran's relationships with his wife and daughters appeared to be good, in a September 2011 statement, his wife indicated she left him on three occasions recently.  The Veteran also reported experiencing panic attacks once a week and acknowledged that he required medication to control his mood swings.  He exhibited mildly impaired memory and was often dysphoric, and while the Veteran's treatment records demonstrate he has been high functioning and resilient and has had a successful life professionally and personally, the Veteran's wife indicated at a September 2013 VA appointment that he kept what was really going on to himself and lead others to believe that "everything [was] fine."  The evidence during the appeal period reflects that the Veteran's symptoms are contemplated by both the 30 percent and 50 percent criteria governing the rating of mental disorders.  As such, affording him the benefit of the doubt, the Board finds that the Veteran's PTSD should be rated as 50 percent disabling for the entire period on appeal.  See 38 C.F.R. § 4.3 (2015) (noting that when a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant).

A rating in excess of 50 percent is not warranted.  While at times his speech was described as "loose," it was not intermittently illogical, obscure, or irrelevant, and although he has acknowledged at times that he was always depressed, he has not had a continuous depressive state affecting his ability to function independently, appropriately, and effectively.  Further, although the evidence reflects impaired judgment and impulse control, demonstrated by anger outbursts, there is no evidence that these outbursts have been manifested by anything other than verbal outbursts; there is no evidence the Veteran has intentionally, physically harmed anyone due to his irritability, impaired judgment, or impaired impulse control.  The record does not reflect the Veteran has exhibited gross impairment in thought processes or communication, delusions, or hallucinations.  He has been able to perform all activities of daily living and his appearance and hygiene have always been good.  The Veteran has never been a danger to hurting himself or others and has consistently denied suicidal or homicidal thoughts.  While his relationship with his wife may be, at times, difficult, he is not completely unable to maintain effective relationships.

Overall, the Veteran's PTSD is best described as being productive of occupational and social impairment with reduced reliability and productivity as opposed to occupational and social impairment with deficiencies in most areas.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater or less than 50 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In reaching this decision, the Board has considered and attributed all potentially service-connected symptoms to the Veteran's service-connected PTSD in determining that a rating in excess of 50 percent is not warranted.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board finds that the criteria for a 50 percent rating, but not more, for the Veteran's PTSD have been met throughout the pendency of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  38 C.F.R. § 3.321; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD has been evaluated under the correct diagnostic code, which specifically contemplates the level of occupational and social impairment caused by mental disorders, to include PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Throughout the period on appeal, the Veteran's PTSD has been manifested by impaired sleep, nightmares, flashbacks, hypervigilance, hyperarousal, disturbances in mood and motivation, irritability, mood swings, anxiety, depression, decreased concentration and self-esteem, and avoidance.  The assigned 50 percent rating reasonably describes the Veteran's disability level and symptomatology, and the Veteran has not reported any symptoms not contemplated by the schedular criteria.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for PTSD, bilateral hearing loss, and tinnitus.  There is no indication that there is any effect from the combination of these disabilities that is not contemplated already by the individually assigned ratings.  As such, further discussion in this regard is unnecessary.    

The Veteran has not submitted evidence of or claimed to be unemployable due to his service-connected PTSD or bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's PTSD at any time during the appeal period, the doctrine not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to a 50 percent disability rating, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


